DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutting et al. (Cutting EP 2,240,012).

1: Cutting teaches a protecting device (device shown in Figures 1-2, system 5) capable of use in freezing, storing and thawing biopharmaceutical materials (for freezing, thawing and storing biopharmaceutical materials, paragraph 0012) contained in a flexible pouch (flexible container 10), the protecting device comprising: 
- a protecting body (body/holder 5, see Figure 1) comprising two plates (plate portions 200 and 220, Figure 1)  for protecting the flexible pouch, the protecting body comprising a longitudinal axis and having four sides (see the longitudinal axis and the four sides in the mockup of Figure 1 below), the four sides comprising two longitudinal sides extending parallel to the longitudinal axis (see the sides parallel to the longitudinal axis shown in Figure 1 below) and two other sides that include a first end side and a second end side each perpendicular to the longitudinal axis (see the sides at the ends which are perpendicular to the longitudinal axis, see Figure 1 below), 
- an attachment system (system, Figure 2, portions 60, 95, paragraph 0019) for fastening the two plates so that in an assembled state of the two plates, the protecting body comprises a peripheral margin (margin/perimeter along 60 and 85, Figure 2) that extends annularly (extends along the perimeter) in a protecting body reference plane (along the XY direction, Figure below), the peripheral margin being provided with at least one opening (opening at 420, accommodating port 13) able to receive at least one port of the flexible pouch; wherein the two plates define two mutually unfixed facing parts (see the surfaces of the unfixed facing parts in Figure 2 below) forming a covering part for covering the flexible pouch (capable of forming a part that is capable of covering the flexible pouch contained therein), the covering part being surrounded by the peripheral margin; 
wherein in the assembled state (assembled state shown in Figure 1): 
the protecting body extends planar in an empty state of the flexible pouch, along the protecting body reference plane (see Figure 1, body 5 extends planar along 5, across 200); 
the two plates are configured to sandwich the flexible pouch for constraining the flexible pouch in a filled state of the flexible pouch (see Figure 1 where the two plates sandwiches the pouch in a filled state), the protecting body being deformable due to shrinking of the two plates in at least one direction belonging to the protecting body reference plane (during freezing, the plates are capable of curving and deforming, paragraph 0025); and 
the two plates respectively form a first outer surface (first outer surface of 200, ribs 300) and a second outer surface (second outer surface of 220, not shown in Figure 1, bottom most surface of 220) of the protecting body, facing in opposite directions (the first and second surfaces are located opposite one another), at least one amongst the first outer surface and the second outer surface being a surface having a plurality of ribs (ribs 300, col. 8, ll. 9-11), which extend at least on a peripheral annular region of the covering part (see the ribs 300 extending to the peripheral region, e.g. the interior peripheral region of 15, see Figure 1 below), along the peripheral margin, in order to locally structure the covering part of the protecting body.

    PNG
    media_image1.png
    592
    862
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    646
    680
    media_image2.png
    Greyscale

16: Cutting teaches the claimed invention as discussed above for Claim 1 and Cutting further teaches that the two plates are two separate pieces having same circumferential size (see Figure 2, where the two plates are two separate pieces having the same circumferential/perimeter size, see Figure 1 where the two plates are shown as the same size and shape) and same outer shape, each of the first outer surface and the second outer surface comprising first transverse rib portions proximal to the first end side and second transverse rib portions proximal to the second end side (see the transverse rib portions at each first and second end side, Figure 1).

21: Cutting teaches the claimed invention as discussed above for Claim 1 and Cutting further teaches that a freeze/thaw containment system (system generally shown in Figures 1-2, comprising the device of Cutting) for containing a biopharmaceutical composition, comprising: - the protecting device according to claim 1 (see the addressed Claim 1 above), 
- a flexible pouch (pouch 10, sandwiched between two plates, Figure 1) sandwiched between the two plates, the flexible pouch being fillable with a biopharmaceutical composition via at least one port (see port 13, Figure 1) of the flexible pouch which protrudes outwardly through the least one opening (opening which accommodates the port 13), the flexible pouch being more flexible than material of the protecting body (flexible pouch 10 may be formed of a laminated film, paragraph 0013, lines 34-36, and the protecting body, at outer wall 17 which may be formed of a resilient materials such as PET or HDPE, paragraph 0018, ll. 48-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutting et al. (Cutting EP 2,240,012).

17: Cutting teaches the claimed invention as discussed above for Claim 1 and Cutting teaches that the outer portion (15) is capable of being made with a PET material, which is a polyester material capable of resisting freezing and the two plates being two separate pieces (see Figure 2, where the plates are two separate pieces) except that the plurality of ribs and the protecting body are made of same freeze resistant polyester or copolyester material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cutting such that the material of choice for the invention was made from a polyester material, specifically a PET material, in order to permit the container to provide freeze resistant properties to the container, as taught by Cutting (paragraph 0018, ll. 48-55). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutting et al. (Cutting EP 2,240,012) in view of Okihara (US 2019/030236) and further in view of Gordon et al. (Gordon US 2017/0309357).

19: Cutting teaches the claimed invention as discussed above for Claim 1 and Cutting further teaches a plastic material (PET, paragraph 0018, ll. 48-55) except that the two plates have a same thickness that is lower than 2mm, each of the two plates having a density superior to 1.10 g/cm3 and being made of plastic material.
Okihara teaches that the thickness of the base plate portion (11) is in the range of 0.8 to 2.5 mm (paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cutting such that the two plates have a same thickness that is lower than 2mm since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Cutting-Okihara teaches the claimed invention as discussed above except that the density is superior to 1.10 g/cm3.
Gordon teaches a shielding device made from a plastic material with a density of 1.5-2.5 g/cm3 to provide adequate protection to reducing or blocking radiation exposure (paragraph 0041-0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cutting-Okihara such that the plastic material is made from a density that is higher than 1.10g/cm3, in this case to provide adequate protection of content being protected from radiation exposure and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/943,971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a protecting device for use in freezing, storing and thawing biopharmaceutical materials contained in a flexible pouch, the protecting device comprising: - a protecting body comprising two plates for protecting the flexible pouch, the protecting body comprising a longitudinal axis and having four sides, the four sides comprising two longitudinal sides extending parallel to the longitudinal axis and two other sides that include a first end side and a second end side each perpendicular to the longitudinal axis, - an attachment system for fastening the two plates so that in an assembled state of the two plates, wherein a frame or a peripheral margin is provided around the two plates, wherein the plates are capable of flexing when the temperature is below freezing with the exception of the fastening means to connect the two plates. The Cutting et al. (Cutting EP 2,240,012) reference teaches an attachment means (60, and 85) to attach the two plates together to protect a pharmaceutical bag within.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735